Ryan, C. J.
We see no cause for disturbing the referee’s findings of fact in this case, or necessity for reviewing the evidence supporting them.
The witness Myers appears to have been the agent of the appellant to receive the respondent’s notice of the day on which he should elect to take the day’s price for his wheat. And when the respondent gave such notice to Myers, he had done all he had to do. The appellant’s liability was fixed by the notice to his agent. And it is quite immaterial whether or not the respondent desired Myers to notify the appellant. Whether he did so or not, it was doubtless the duty of Myers to notify the appellant; but that was his duty to the appellant, not to the respondent.
It may be questionable whether sufficient foundation was laid for parol proof of the contents of Myers’ letter to the appellant. But as the letter was immaterial to the respondent’s case, the admission of the evidence of its contents cannot be held for error.
We have examined the record, and are unable to see material error or injustice to the appellant. The judgment of the court below must be affirmed.
By the Court. —Judgment affirmed.